Citation Nr: 0947803	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1948 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the RO.  

The Veteran presented testimony at a hearing, sitting at the 
RO, before the undersigned Veterans Law Judge in October 
2009.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.  


FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to a pattern of loud noise exposure 
that began during his period of active service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail hereinbelow, sufficient evidence 
is of record to grant the Veteran's claim for service 
connection for bilateral hearing loss.  Therefore, no further 
development is needed with regard to this appeal.  


II.  Service Connection for Bilateral Hearing Loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  

The Veteran seeks service connection for bilateral hearing 
loss, as directly related to noise exposure in service.  His 
service connection claim is based on noise exposure in 
service, including being exposed to noise from tuning 
equipment as a radio operator; scoring targets at the Avon 
Park Bombing range (being in proximity of bomb explosions); 
and taking flight hops on B-25 airplanes.  (See October 2009 
Hearing Transcript, pp. 3-6).  He also stated that he may 
have injured his ear when he hit is head in basic training.  
(Id. at 1).  

The Veteran was assigned as a ground radio operator, as 
indicated on his DD-214.  He also stated that he did not wear 
proper ear protection in service.  (Id. at 6).  

The service treatment records show no complaints, treatment 
of, or diagnosis of bilateral hearing loss.  Upon separation 
from service, the Veteran's hearing was found to be normal-
the whisper voice test was 15/15.  (See July 1948 Enlistment 
and June 1952 Separation Examinations).  

A November 2006 private audiological examination diagnosed 
the Veteran with bilateral hearing loss.  

The Veteran underwent a VA examination in August 2008.  The 
Veteran told the VA examiner that while he was in service he 
tested radio units at a high sound/frequency.  He also stated 
that he was exposed to air craft noise and that he would 
score bombs at a bombing range.  

With regard to occupational noise exposure, the Veteran 
stated that he worked in the furnace area of a power plant 
and had little occupational noise exposure.  He also stated 
that he had no recreational noise exposure.  

The Veteran reported that his grandparents and mother had 
hearing problems (although the Board notes that he denied a 
family history of genetic hearing disabilities during his 
hearing testimony).  

The Veteran was diagnosed with bilateral sensorineural 
hearing loss, profound in the right ear and moderately severe 
in the left ear.  

The VA examiner concluded that the bilateral hearing loss was 
not caused by or a result of acoustic trauma during military 
service.  His rationale was as follows:  whispered voice 
tests conducted in the military were neither sensitive nor 
reliable indicators of high frequency hearing loss 
bilaterally.  Private medical records were subject to the 
calibration of the testing equipment (e.g., bilateral missed 
hearing loss).  

The hearing loss was mixed supporting external and middle ear 
pathology that were not noise-induced disorders.  There was a 
family history of hearing loss supporting a genetic basis for 
the hearing loss.  There was occupational noise exposure, 
which was likely the basis for the current hearing loss.  He 
also stated that the Veteran's report of sudden hearing loss 
of four years ago and private medical records of two years 
ago did not agree with his findings of profound right ear 
hearing loss.  

The Board finds that while the VA examiner's opinion is 
supported by an extensive rationale.  The premise on which 
his opinions are based is flawed.  

First, the VA examiner opined that the whispered voice tests 
conducted in the military are neither sensitive nor reliable 
indicators of high frequency hearing loss bilaterally.  
Therefore, he discredited the only medical evidence that 
showed normal hearing in service.   

He then stated, in essence, that the Veteran's hearing loss 
was mixed supporting external and middle ear pathology, which 
was not a noise-induced disorder.  Yet, the VA examiner 
diagnosed the Veteran with bilateral sensorineural hearing 
loss, profound in the right ear and moderately severe in the 
left ear (not mixed hearing loss).  

Further, his examination revealed normal external and middle 
ear status with no evidence of hearing loss exaggeration or 
test falsifications.  Thus, his rationale is inconsistent 
with his actual test results.  He also stated that there was 
a family history of hearing loss that supported a genetic 
basis for hearing loss.  

However, he diagnosed the Veteran with noise induced hearing 
loss.  Moreover, the Veteran testified that he does not have 
a family history of hearing loss.  Lastly, the VA examiner, 
in a conclusory manner, opined that the Veteran's current 
hearing loss was likely related to occupational noise 
exposure which was inconsistent with his finding that the 
Veteran had a nonnoise-induced hearing loss.  

Therefore, the Board attaches more probative value to the 
other evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence"); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

However, although the August 2008 VA examiner's rationale for 
his conclusion is flawed, there is no indication that the 
actual test results are inaccurate.  Therefore, the August 
2008 VA examination is probative for the fact that the 
Veteran suffers from high frequency hearing loss from 
acoustic trauma and that the whispered voice tests conducted 
in the military were neither sensitive nor reliable 
indicators of high frequency hearing loss bilaterally.  

Combine these medical findings, with the credible testimony 
of the Veteran and his wife regarding his acoustic trauma in 
service, lack of exposure to noise post-service, and the 
private treatment record showing hearing loss, the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  

The Veteran, however, is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the 
claim or is in relative equipoise, the Veteran prevails).  38 
U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


